Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
DAVID RYCERZ,

Plaintiff,
VS.

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

Defendant.
)

COMPLAINT

The Plaintiff, David Rycerz (“‘RYCERZ”), by and through the undersigned

counsel, hereby sues Life Insurance Company of North America (“LINA”) and alleges:
PRELIMINARY ALLEGATIONS

1. “Jurisdiction”- This action is brought under 29 U.S.C. §§ 1132(a), (e),
and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”)
as it involves a claim by a Plaintiff for employee benefits under employee benefits plans
regulated and governed under ERISA. This action is brought for the purpose of
recovering benefits under the terms of employee benefits plans, and to clarify Plaintiffs
rights under the employee benefit plans administered and funded by the Defendant.
Plaintiff seeks relief, including, but not limited to, payment of benefits, prejudgment and
postjudment interest, reinstatement of plan benefits at issue herein, and attorney’s fees
and costs.

2 RYCERZ was at all times relevant a plan participant under Sodexo, Inc.
Group Long Term Disability Plan, Group Policy VDT-0980133 (“LTD” Plan).

3. Defendant, LINA, is a corporation with its principal place of business in
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 2 of 7

the State of Pennsylvania, authorized to transact and is transacting business in, and may
be found in the Southern District of Florida. LINA is the insurer of benefits under the
Sodexo LTD Plan and acted in the capacity of a plan administrator. As the decisionmaker
and payor of plan benefits, LINA administered the claim with a conflict of interest and
the bias this created affected the claims determination.

4, The LINA LTD Plan is an employee welfare benefit plans regulated by
ERISA, established by Sodexo under which RYCERZ was a participant, and pursuant to
which RYCERZ is entitled to Long Term Disability benefits (“LTD benefits”).

5. Pursuant to the terms and conditions of LTD Plan, RYCERZ is entitled to
benefits for the duration of the Plaintiff's disability, for so long as RYCERZ remains
disabled as required under the terms and conditions of the LTD plan.

6. Venue is proper in this district under 29 USC 1132 (e)(2), in that
defendant, LINA, is authorized to and is doing business within the Southern District of
Florida.

COUNT I:

CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
ATTORNEYS’ FEES AND COST PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

7. RYCERZ incorporates by reference all preceding paragraphs as though
fully set forth herein.

8. At all times relevant, RYCERZ was an employee or former employee of
Sodexo and a plan participant under the terms and conditions of the LTD Plan.

9. During the course of RYCERZ’s employment, RYCERZ became entitled

to benefits under the terms and conditions of the LTD Plan. Specifically, while RYCERZ
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 3 of 7

was covered under the LTD Plan, RYCERZ suffered a disability, which due to the
privacy of same is discussed in great detail in the administrative record, rendering him
disabled as defined under the terms of the LTD Plan.

10. Prior to disability RYCERZ worked as an Executive Chef for Sodexo.

11. Pursuant to the terms of the LTD Plan, RYCERZ made a claim to LINA
for LTD benefits under the LTD Plan with an effective date of disability of February 11,
2017.

12. As it relates to RYCERZ’s claim for benefits Disability is defined to mean
An employee is Disabled if, because of Injury or Sickness, (1) he or she is unable to
perform he material duties of his or her regular occupation, and solely due to Injury or
Sickness, he or she is unable to earn more than 80% of his or her Indexed Covered
Earnings; and (2) after Disability Benefits has been payable for 24 months, he or she is
unable to perform the material duties of any occupation for which he or she may
reasonably become qualified based on education, training or experience, and solely due to
Injury or Sickness, he or she is unable to earn more than 80% of his or her Indexed
Covered Earnings.

13. Following the applicable Elimination Period, LTD Benefits would have
begun on August 10, 2017.

14. Despite his claim for short term disability benefits being approved, LINA
advised RYCERZ on March 20, 2018, that his claim for LTD benefits were being denied
as LINA had determined there was a lack of medical evidence to support restrictions and
limitations that would prevent RYCERZ from performing the duties of his occupation as

an Executive Chef.
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 4 of 7

15. On August 6, 2018, RYCERZ submitted his mandatory administrative
appeal of LINA’s adverse benefit determination.

16. On appeal LINA had two internal medical directors review RYCERZ’s
appeal.

17. LINA’s medical directors, as employees of the company, determined that
there was insufficient evidence to support medically necessary restrictions and
limitations.

18. On September 28, 2018, LINA advised RYCERZ it was upholding the
denial of his claim for LTD benefits.

19, On March 22, 2019, RYCERZ availed himself of the voluntary appeal
process.

20. In submitting his voluntary appeal RYCERZ provided a functional
capacity examination (FCE) that documented RYCERZ did not have the physical ability
to perform the physical demands of his occupation, as well as an additional letter of
support from his specialist.

ZL, In response to the appeal LINA required RYCERZ undergo an
Independent Medical Examination (IME) on May 23, 2019.

22. On September 28, 2019, LINA advised RYCERZ that following its review
of his voluntary appeal and the results of the IME that it was upholding its denial of his
claim for LTD benefits.

2. LINA initially approved RYCERZ’s claim for benefits as it had
determined that his condition would prevent him from performing the material duties of

his pre-disability occupation as an Engineer.
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 5 of 7

24. RYCERZ has exhausted his administrative remedies.
25. LINA breached the LTD Plan and violated ERISA in the following
respects:

a. By failing to pay LTD benefits to RYCERZ at a time when LINA and the
LTD Plan knew, or should have known, that RYCERZ was entitled to those
benefits under the terms of the LTD Plan, as RYCERZ was disabled and unable to
work and therefore entitled to benefits.

b. After RYCERZ’s claim was denied in whole or in part, LINA failed to
adequately describe to RYCERZ any additional material or information necessary
for RYCERZ to perfect his claim along with an explanation of why such material
is Or was necessary.

c. LINA failed to properly and adequately investigate the merits of
RYCERZ?’s disability claim and failed to provide a full and fair review of
RYCERZ’s claim.

26. RYCERZ believes and alleges that LINA wrongfully denied his claim for
LTD Benefits under the LTD Plan by other acts or omissions of which RYCERZ is
presently unaware, but which may be discovered in this future litigation and which
RYCERZ will immediately make LINA aware of once said acts or omissions are
discovered by RYCERZ.

27. As a proximate result of the aforementioned wrongful conduct of LINA
under the LTD Plan, RYCERZ has damages for loss of disability benefits in a total sum
to be shown at the time of trial.

28. As a further direct and proximate result of this improper determination
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 6 of 7

regarding RYCERZ’s claims for benefits, RYCERZ, in pursuing this action, has been
required to incur attorney’s costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), RYCERZ
is entitled to have such fees and costs paid by LINA.

29, The wrongful conduct of LINA has created uncertainty where none should
exist, therefore, RYCERZ is entitled to enforce his rights under the terms of the LTD
Plan and to clarify his right to future benefits under the LTD Plan.

REQUEST FOR RELIEF

WHEREFORE, David Rycerz prays for relief against Life Insurance Company of
North America as follows:

1. Payment of disability benefits due Plaintiff;

2. An order declaring that Plaintiff is entitled to immediate reinstatement to
the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his disability,
and that benefits are to continue to be paid under the LTD Plan for so long as Plaintiff
remains disabled under the terms of the LTD Plan;

3. In the alternative to the relief sought in paragraphs 1 and 2, an order
remanding Plaintiff's claim to the claims administrator to the extent any new facts or
submissions are to be considered;

4, Pursuant to 29 U.S.C, § 1132(g), payment of all costs and attorneys’ fees
incurred in pursuing this action;

5. Payment of prejudgment and post judgment interest as allowed for under
ERISA; and

6. Such other and further relief as this Court deems just and proper.
Case 1:19-cv-23078-KMM Document1 Entered on FLSD Docket 07/24/2019 Page 7 of 7

DATED: July 24, 2019.

ATTORNEYS DELL AND SCHAEFER,
CHARTERED

Attorneys for Plaintiff

2404 Hollywood Boulevard

Hollywood, FL 33020

Telephone: (954) 620-8300

/s/ Stephen F. Jessup
STEPHEN F. JESSUP, ESQUIRE
Florida Bar No.: 0026264
Email: stephen@diattorney.com
